Citation Nr: 1518920
Decision Date: 05/01/15	Archive Date: 07/07/15

DOCKET NO. 08-32 946	)        DATE 01 MAY 2015

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected residuals of a left ankle disability.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1967 to November 1969, and from March 1974 to July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In March 2013, the Board denied service connection for the claim now on appeal. The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2014 Order, the Court vacated the March 2013 Board decision, to the extent that it denied service connection for a back disability, and remanded the matter to the Board for development consistent with the parties' January 2014 Joint Motion for Partial Remand (Joint Motion).

In April 2014, the Board remanded the claim for further development. The case has since been returned to the Board for adjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board finds that the appellant's claim for entitlement to service connection for a back disability must again be remanded to ensure compliance with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

-2-

In April 2014, the Board remanded the claim for entitlement to service connection for a back disability for an addendum medical opinion regarding the etiology of the Veteran's back disability. The Board specifically instructed the examiner to determine whether it was at least as likely as not that any currently diagnosed back disability had its onset in service, was related to service, or was caused and/or aggravated by any service-connected disability. The Board also instructed the examiner to specifically address the Veteran's account of in-service (the July 9, 1979 findings of in-service treatment for back complaints) and post-service symptomatology. The RO obtained an opinion and addendum opinion in May 2014, and another opinion in December 2014.

The Veteran's representative argues, and the Board agrees, that these opinions were inadequate. First, the opinions were not supported by sufficient rationales. The May 2014 opinion found that the Veteran's back disability was less likely than not related to his service. However, the examiner incorrectly based the rationale on the assumption that the Veteran did not injure his back in service, and cited to the May 1979 separation examination documenting the Veteran's back as "normal." Nonetheless, after the examiner reviewed the July 1979 service treatment record indicating an in-service injury following the Veteran's May 1979 separation examination, the examiner indicated only that he had "no change in current assessment or opinion," without providing any rationale as to why. This opinion was inadequate as there was no rationale given, especially in light of the fact that the examiner specifically stated that his rationale for his original conclusion was that the separation examination showed no back issues.

Furthermore, the rationale appears to be contradicted by the examiner's later opinion in December 2014, when he cited orthopedic literature that found that "damage from mechanical stress with insufficient self-repair by joints is believed to be the primary cause of osteoarthrosis," with sources of this stress including misalignment of joints caused by developmental joint anomalies and/or mechanical injuries. However, the examiner did not address the Veteran's documented mechanical low back injury while in service or his complaints of continuing

-3-

symptomatology since that time. Therefore, the December 2014 opinion was not supported by an adequate rationale.

Finally, it is unclear from the record whether the May 2014 examiner provided an opinion regarding whether the Veteran's back disability was aggravated by his service-connected left ankle disability. In this regard, the examiner used an incorrect evidentiary standard. The examiner found that the Veteran's back disability was "less likely than not proximately due to or the result of the Veteran's service-connected condition"; however, the examiner did not provide any opinion regarding whether the Veteran's service-connected left ankle disability aggravated his back condition. The examiner then found that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness." There is no indication in the file that the Veteran's back disability existed prior to service, and he is presumed sound. Therefore, the examiner used an improper evidentiary standard and did not provide an adequate opinion with rationale regarding whether the Veteran's service-connected left ankle disability aggravated his back disability.

In light of the foregoing, the Veteran should be afforded another VA examination with an etiology opinion as to any currently diagnosed back disability. While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. §3.159(e).

2. After the above development has been completed to

-4-

the extent possible, schedule the Veteran for an appropriate VA orthopedic examination for his back disability. The entire claims file, including a copy of this remand, should be provided to the examiner for review, and the examiner should note that it has been reviewed. All necessary tests and studies should be performed, and all findings should be set forth in detail. The examiner should address the following:

(a)	Determine whether it is at least
as likely as not (a 50 percent or greater probability) that any currently diagnosed back disability had its onset during active service or is etiologically related to the Veteran's active duty service.

(b)	Determine whether it is at least as likely as
not (a 50 percent or greater possibility) that any
current currently diagnosed back disability was
caused ox permanently aggravated by the
Veteran's service-connected left ankle
disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records. The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the Veteran's account of in-service (to specifically include the July 9, 1979, findings of in-service treatment for back complaints after the May 1979 separation examination) and post-service symptomatology.

-5-

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. A complete rational should be provided for any opinion expressed.

3. Therafter, adjudicate the issue of entitlement to service connection for a back disability. If any benefit sought remains denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond. The matter should then be returned to the Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

-6-

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-7-



